Baker, J.
(dissenting) — Dominique Franks has failed to demonstrate that she was actually prejudiced by the State’s poor drafting of the Information by which she was charged with robbery. This minor procedural error should not entitle Franks to any relief whatsoever. Contrary to the majority opinion, we are not required to apply State v. Kjorsvik,3 where a defect in the charging document does not involve the essential elements of the crime.
Franks did not challenge the Information in the trial court. Assuming, arguendo, that the identity of the person charged is an essential element for purposes of the rule in Kjorsvik, both prongs of the Kjorsvik test are satisfied in this case.
Franks’ name and status as the person charged appears, however inartfully, in the caption of the Information. Where, as here, the charging document is challenged for the first time on appeal, that is sufficient under the first prong of Kjorsvik. Any concerns raised by the erroneous reference to Franks’ sister in the charging language must be addressed by the second prong of Kjorsvik. While it is true that persons of common understanding might be confused as to the identity of the person charged, it is also possible that a person reading the Information would conclude that Franks was the person charged and that the reference to her sister was merely a scrivener’s error. Because Franks’ identity as the defendant appears in the Information, Franks is not entitled to relief under the second Kjorsvik *961prong because she has not shown any resulting prejudice. It is clear that Franks knew that she was the defendant, and that she knew she was charged with robbery. And it is undisputed that the charging document informed Franks of what the elements of robbery were.
Nevertheless, I would not analyze this case under Kjorsvik. I would not extend the application of Kjorsvik beyond those cases where the defendant’s challenge to the charging document relates to the essential elements of the offense.
In Kjorsvik, the defendant was charged with robbery. The Information did not specifically allege the nonstatutory element of an intent to steal. The defendant argued for the first time on appeal that the Information was insufficient because it omitted the common law element of intent. The court of appeals affirmed. The supreme court granted review to consider, inter alia, the question of: “What is the proper standard of review when a challenge to an information is first raised on appeal?”4
The primary purpose of the essential elements rule is to give notice to the defendant of the nature of the crime so that he or she may prepare an adequate defense.5 The Kjorsvik court’s willingness to consider a different standard of review on appeal was based on a recognition that the purpose of the essential elements rule is not necessarily advanced where a charging document is first challenged on appeal.
A different standard of review should be applied when no challenge to the charging document has been raised at or before trial because otherwise the defendant has no incentive to timely make such a challenge, since it might only result in an amendment or a dismissal potentially followed by a refiling of the charge. Applying a more liberal construction on appeal discourages what Professor LaFave has described as “sandbag*962ging”. He explains this as a potential defense practice wherein the defendant recognizes a defect in the charging document but forgoes raising it before trial when a successful objection would usually result only in an amendment of the pleading.[6]
Indeed, the court expressly approved an earlier statement by the court that it would be “intolerable” to reverse an otherwise valid conviction based on a technical defect in the charging document.
Over a decade ago, this court recognized that a different standard of review might well be appropriate when a defendant failed to properly challenge the sufficiency of the charging document before or during trial. In State v. Majors, 94 Wn.2d 354, 358-59, 616 P.2d 1237 (1980) (quoting Keto v. United States, 189 F.2d 247, 251 (8th Cir. 1951)), this court stated as follows:
The orderly administration of criminal justice demands that a defendant who is dissatisfied with the form or substance of an indictment or information filed against him shall make that known to the trial court at or before the time when sentence is imposed,... It would create an intolerable situation if defendants, after conviction, could defer their attacks upon indictments or informations until witnesses had disappeared, statutes of limitation had rim, and those charged with the duty of prosecution had died, been replaced, or had lost interest in the cases.[7]
After surveying earlier Washington cases and various federal cases, the court determined that a two-pronged test “fairly balances the right of a defendant to proper and timely notice of the accusation against the defendant and the right of the State not to have basically fair convictions overturned on delayed postverdict challenges to the sufficiency of a charging document.” 8 The now familiar Kjorsvik test asks:
(1) do the necessary facts appear in any form, or by fair *963construction can they be found, in the charging document; and, if so, (2) can the defendant show that he or she was nonetheless actually prejudiced by the inartful language which caused a lack of notice?[9]
Applying the new test, the court held that the essential element of an intent to steal was implicit in the language of the Information that alleged that the defendant took money against the will of the shopkeeper by the use or threatened use of force.10 Having determined that the first prong of the new test was met, the court then determined that the defendant was not prejudiced by any vague or inartful language in the charging document. 11
It is unclear why the Kjorsvik court retained the essential elements rule, albeit in a relaxed “liberal construction” form, as the first prong of the Kjorsvik test. The essential elements rule — whether liberally or strictly applied— serves no useful purpose where the issue is raised for the first time on appeal and the defendant is unable to show any resulting prejudice. If the Kjorsvik court were concerned that otherwise fair convictions should not be reversed on mere technicalities, the court should have required the defendant to show actual prejudice in all cases where the issue was not raised until after the verdict.
The Kjorsvik court was apparently persuaded that the essential elements rule had to be retained in some form even where the charging document was first challenged on appeal. It is also possible that the court, consciously or unconsciously, limited itself to the issue as framed by the parties: whether a liberal construction standard should be applied to the essential elements rule where the issue is raised for the first time on appeal. But the constitutional basis, if any, for the first prong of the Kjorsvik test is not clearly stated. The court relied upon Hagner v. United *964States,12 without acknowledging that Hagner was interpreting only a federal procedural statute that has no application to a criminal proceeding in a state court.13
The resulting two-prong test makes little sense, and it has not worked well in almost a decade of application. Dissenting in favor of retaining strict application of the essential elements rule, Justice Utter noted that the court’s new rule did not achieve its stated objective:
The defendant who recognizes the defect prior to trial still has nothing to gain by raising a preverdict challenge. The defendant who honestly does not realize the charging document is defective, however, will be penalized by the higher standard of review. Thus, the majority’s rule penalizes the unwary while doing nothing to eliminate the “sandbagging” problem the rule allegedly addresses.[14]
Justice Utter also predicted that the court’s application of the essential elements rule in the first prong of the new test would render the prejudice prong meaningless.
The majority would have us believe that this prejudice inquiry provides additional protection to the defendant. Yet, in reality, it is difficult to imagine a situation where a court would find that the defendant had actual notice and yet was still prejudiced. If the charging document did not give the defendant notice of an element, then the court never looks at the prejudice question. If the charging document did give the defendant actual notice of all the elements, then how could the defendant ever show prejudice?[15]
Ten years of subsequent cases have shown that Justice Utter was correct in predicting that the Kjorsvik test would not achieve its stated purpose.16 In 12 published opinions applying the Kjorsvik test, Washington appellate courts *965have reversed otherwise valid convictions based on alleged defects in the charging documents raised for the first time after verdict without any showing of actual prejudice. Conversely, in 30 published opinions our courts have upheld convictions under the first and second Kjorsvik prongs. There appears to be no published opinion in which a conviction has been reversed under the second Kjorsvik prong of actual prejudice.
Although Justice Utter would not agree, it is now apparent that Kjorsvik simply did not go far enough to curtail the application of the essential elements rule where an Information is challenged for the first time on appeal. Once again, the majority reverses an otherwise valid conviction relying on Kjorsvik, even though there has been no showing of any actual prejudice. Until the Supreme Court decides to overrule Kjorsvik and require a showing of prejudice when the sufficiency of a charging document is not challenged until after verdict, we are bound to apply the Kjorsvik test in those cases where it is argued that the charging document fails to allege the essential elements of the crime. But we are not required to extend the reach of Kjorsvik to a case where the elements of the crime are not at issue. I would affirm.
APPENDIX
State v. Franks, No. 43678-3
A. Convictions reversed under first prong oí Kjorsvik test:
State v. McCarty, 140 Wn.2d 420, 998 P.2d 296 (2000).
State v. Simon, 120 Wn.2d 196, 840 P.2d 172 (1992).
City of Auburn v. Brooke, 119 Wn.2d 623, 836 P.2d 212 (1992).
State v. Sutherland, 104 Wn. App. 122, 15 P.3d 1051 (2001).
State v. Gill, 103 Wn. App. 435, 13 P.3d 646 (2000).
State v. Green, 101 Wn. App. 885, 6 P.3d 53 (2000), review denied, 142 Wn.2d 1018 (2001).
*966State v. Tresenriter, 101 Wn. App. 486, 4 P.3d 145 (2000).
State v. Ibsen, 98 Wn. App. 214, 989 P.2d 1184 (1999).
State v. Johnstone, 96 Wn. App. 839, 982 P.2d 119 (1999).
State v. Williamson, 84 Wn. App. 37, 924 P.2d 960 (1996).
State v. Sloan, 79 Wn. App. 553, 903 P.2d 522 (1995).
State v. Kitchen, 61 Wn. App. 915, 812 P.2d 888, review denied, 117 Wn.2d 1019 (1991).
B. Convictions affirmed under both prongs of Kjorsvik test:
In re Personal Restraint of Crabtree, 141 Wn.2d 577, 9 P.3d 814 (2000).
State v. Moavenzadeh, 135 Wn.2d 359, 956 P.2d 1097 (1998).
State v. Tunney, 129 Wn.2d 336, 917 P.2d 95 (1996).
State v. Valdobinos, 122 Wn.2d 270, 858 P.2d 199 (1993).
State v. Davis, 119 Wn.2d 657, 835 P.2d 1039 (1992).
State v. Sims, 119 Wn.2d 138, 829 P.2d 1075 (1992).
State v. Hopper, 118 Wn.2d 151, 822 P.2d 775 (1992).
State v. Grant, 104 Wn. App. 715, 17 P.3d 674 (2001).
State v. Krajeski, 104 Wn. App. 377, 386, 16 P.3d 69 (2001).
State v. Phillips, 98 Wn. App. 936, 991 P.2d 1195 (2000).
State v. Schloredt, 97 Wn. App. 789, 987 P.2d 647 (1999).
State v. Shabel, 95 Wn. App. 469, 976 P.2d 153, review denied, 139 Wn.2d 1006 (1999).
City of Seattle v. Norby, 88 Wn. App. 545, 945 P.2d 269 (1997), overruled on other grounds by State v. Robbins, 138 Wn.2d 486, 980 P.2d 725 (1999).
State v. Holland, 77 Wn. App. 420, 891 P.2d 49, review denied, 127 Wn.2d 1008 (1995).
State v. Roberts, 76 Wn. App. 192, 883 P.2d 349 (1994), review denied, 126 Wn.2d 1011 (1995).
State v. Arseneau, 75 Wn. App. 747, 879 P.2d 1003 (1994), review denied, 126 Wn.2d 1006 (1995).
State v. Wallway, 72 Wn. App. 407, 865 P.2d 531 (1994).
*967State v. Van Valkenburgh, 70 Wn. App. 812, 856 P.2d 407 (1993).
State v. Johnson, 69 Wn. App. 935, 851 P.2d 701 (1993).
State v. Craven, 67 Wn. App. 921, 841 P.2d 774 (1992).
State v. Allen, 67 Wn. App. 824, 840 P.2d 905 (1992), overruled on other grounds, State v. Brown, 140 Wn.2d 456, 998 P.2d 321 (2000).
State v. Berglund, 65 Wn. App. 648, 829 P.2d 247, review denied, 119 Wn.2d 1021 (1992).
State v. Bryant, 65 Wn. App. 428, 828 P.2d 1121, review denied, 119 Wn.2d 1015 (1992).
State v. Gallegos, 65 Wn. App. 230, 828 P.2d 37, review denied, 119 Wn.2d 1024 (1992).
State v. Sanders, 65 Wn. App. 28, 827 P.2d 354, review denied, 119 Wn.2d 1024 (1992).
State v. Graham, 64 Wn. App. 305, 824 P.2d 502 (1992).
State v. Janes, 64 Wn. App. 134, 822 P.2d 1238 (1992), reversed on other grounds, 121 Wn.2d 220, 850 P.2d 495 (1993).
State v. Rhode, 63 Wn. App. 630, 821 P.2d 492 (1991), review denied, 118 Wn.2d 1022 (1992).
State v. Dukowitz, 62 Wn. App. 418, 814 P.2d 234 (1991), review denied, 118 Wn.2d 1031 (1992).
State v. Sanchez, 62 Wn. App. 329, 814 P.2d 675 (1991).

 117 Wn.2d 93, 812 P.2d 86 (1991).


 Kjorsvik, 117 Wn.2d at 97.


 Kjorsvik, 117 Wn.2d at 101 (citing State v. Leach, 113 Wn.2d 679, 695, 782 P.2d 552 (1989)).


 Kjorsvik, 117 Wn.2d at 103 (footnotes omitted).


 Kjorsvik, 117 Wn.2d at 104-05.


 Kjorsvik, 117 Wn.2d at 108.


 Kjorsvik, 117 Wn.2d at 105-06.


 Kjorsvik, 117 Wn.2d at 110-11.


 Kjorsvik, 117 Wn.2d at 111.


 285 U.S. 427, 433, 52 S. Ct. 417, 76 L. Ed. 861 (1932).


 Kjorsvik, 117 Wn.2d at 104.


 Kjorsvik, 117 Wn.2d at 118 (Utter, J., dissenting).


 Kjorsvik, 117 Wn.2d at 118-19 (Utter, J., dissenting).


 The published opinions applying the two-prong Kjorsvik test are set out in the attached appendix.